Case 2:21-cv-01161-JAD-BNW Document 1-3 Filed 06/18/21 Page 1 of 2




     Exhibit B –
Declaration of Service
Case 2:21-cv-01161-JAD-BNW Document 1-3 Filed 06/18/21 Page 2 of 2
                                                         Electronically Filed
                                                         5/20/2021 4:12 PM
                                                         Steven D. Grierson
                                                         CLERK OF THE COURT




                        Case Number: A-20-814296-C
